Exhibit 10.2
401(k) Savings Restoration Plan
Viasystems Group, Inc.
Effective as of July 1, 2011
This material is intended to aid in the implementation of the Plan by providing
an initial draft for review by representatives of Viasystems Group, Inc. and its
legal counsel.

 

 



--------------------------------------------------------------------------------



 



Contents

         
Article 1. Purposes; Effective Date
    1  
Article 2. Definitions
    1  
Article 3. Eligibility, Participation, and Deferral Elections
    5  
Article 4. Deferred Compensation Account
    7  
Article 5. Plan Benefits
    10  
Article 6. Beneficiary Designation
    13  
Article 7. Administration
    13  
Article 8. Claims Procedure
    14  
Article 9. Amendment and Termination of Plan
    15  
Article 10. Miscellaneous
    15  

 

 



--------------------------------------------------------------------------------



 



Viasystems Group, Inc.
401(k) Savings Restoration Plan
Article 1. Purposes; Effective Date
1.1 Purposes. The primary purposes of this 401(k) Savings Restoration Plan
(hereinafter, the “Plan”) are to provide a select group of highly compensated
employees of Viasystems Group, Inc. and its selected subsidiaries and/or
affiliates (hereinafter, the “Company”) benefits that cannot be provided in the
Company’s tax-qualified savings plan due to one or more limitations imposed
under the Code and to permit the deferral of income which would otherwise become
payable to them. It is intended that this Plan, by providing these eligible
individuals an opportunity to receive additional benefits and defer the receipt
of income, will assist in retaining and attracting individuals of exceptional
ability.
1.2 Effective Date. It is the intent that all of the amounts deferred and
benefits provided under this Plan will be subject to the terms of Section 409A
of the Code, and that this Plan shall be effective as of July 1, 2011 (the
“Effective Date”).
1.3 Plan Type. For purposes of Section 409A of the Code, the portion of the
amounts deferred by the Participants and benefits attributable thereto, shall be
considered an elective account balance plan as defined in Treas. Reg
§1.409A-1(c)(2)(i)(A), or as otherwise provided by the Code; the portion of the
amounts deferred as Company matching or discretionary contributions and benefits
attributable thereto, shall be considered a nonelective account balance plan as
defined in Treas. Reg. §1.409A-1(c)(2)(i)(B), or as otherwise provided by the
Code.
Article 2. Definitions
For the purpose of this Plan, the following terms shall have the meanings
indicated, unless the context clearly indicates otherwise:
2.1 Account(s). “Account(s)” means the account or accounts maintained on the
books of the Company used solely to calculate the amount payable to each
Participant under this Plan and shall not constitute a separate fund of assets.
Account(s) shall be deemed to exist from the time amounts are first credited to
such Account(s) until such time that the entire Account Balance has been
distributed in accordance with this Plan. The type of Accounts available for
each Participant shall be identified as follows:
(a) Retirement Account;
(b) Company Contribution Account; and
(c) In-Service Account.
Each Participant may maintain multiple Retirement Accounts, Company Contribution
Accounts, and In-Service Accounts based on selecting different times and/or form
of payments under rules established by the Committee.
2.2 Beneficiary. “Beneficiary” means the person, persons, or entity as
designated by the Participant, entitled under Article 6 to receive any Plan
benefits payable after the Participant’s death.
2.3 Board. “Board” means the Board of Directors of the Company.

 

1



--------------------------------------------------------------------------------



 



2.4 Change in Control. A “Change in Control” shall mean a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company, as defined under Section 409A
of the Code, Treas. Reg. §1.409A-3(i)(5)(v) and any further guidance published
with respect to such term. Without in any way limiting the scope of the
preceding sentence, a Change of Control shall be deemed to occur on the first
date upon which one of the following events occurs:

  (a)   Any one person (as such term is used in Sections 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or more
than one person acting as a group (as determined under Treasury regulations),
acquires ownership of stock of the Company that, together with stock held by
such person or group, constitutes more than fifty percent (50%) of either the
total fair market value or total voting power of the stock of the Company
(except that the acquisition of additional control of the Company by a person or
persons who already own more than fifty percent (50%) is not considered to cause
a change in control of the Company); or

  (b)   Any one person (as such term is used in the Exchange Act), or more than
one person acting as a group (as determined under Treasury regulations),
acquires (or has acquired during the twelve (12) month period ending on the date
of the most recent acquisition by such person or persons) ownership of stock of
the Company possessing thirty percent (30%) or more of the total voting power of
the Company (except that the acquisition of additional control of the Company by
a person or persons who already own thirty percent (30%) or more of the total
voting power is not considered to cause a change in control of the Company under
this provision); or

  (c)   A majority of members of the Board is replaced during any twelve (12)
month period by directors whose appointment or election is not recommended by a
majority of the members of the Board prior to the date of the appointment or
election; or

  (d)   Any one person (as such term is used in the Exchange Act), or more than
one person acting as a group (as determined under Treasury regulations),
acquires (or has acquired during the twelve (12) month period ending on the date
of the most recent acquisition by such person or persons) assets from the
Company that have a total gross fair market value equal to or more than forty
percent (40%) of the total gross fair market value of all of the assets of the
Company immediately prior to such acquisition or acquisitions.

2.5 Code. “Code” means the Internal Revenue Code of 1986, as may be amended from
time to time. Any reference in this Plan to “applicable guidance,” “further
guidance” or other similar term shall include any proposed, temporary, or final
regulations, or any other guidance, promulgated with respect to or in connection
with Section 409A by the U.S. Department of the Treasury or the Internal Revenue
Service.
2.6 Committee. “Committee” means the Committee appointed by the Board to
administer the Plan pursuant to Article 7. The initial Committee, so designated
by the Board, shall consist of all of the members of the Compensation Committee
of the Board.
2.7 Company. “Company” means Viasystems Group, Inc., a Delaware corporation, and
any directly or indirectly affiliated subsidiary corporations, any other
affiliate designated by the Board, or any successor to the business thereof.

 

2



--------------------------------------------------------------------------------



 



2.8 Compensation. “Compensation” means the base salary payable to and bonus or
incentive compensation earned by a Participant with respect to employment
services performed for the Company by the Participant and considered to be
“wages” for purposes of federal income tax withholding. For purposes of this
Plan only, Compensation shall be calculated before reduction for any amounts
deferred by the Participant pursuant to the Company’s tax-qualified plans which
may be maintained under Section 401(k) or Section 125 of the Code, or pursuant
to this Plan or any other nonqualified plan which permits the voluntary deferral
of compensation. Inclusion of any other forms of compensation is subject to
Committee Approval.
2.9 Deferral Commitment. “Deferral Commitment” means a commitment made by a
Participant to defer a portion of Compensation as set forth in Article 3, and as
permitted by the Committee in its sole discretion. The Deferral Commitment shall
apply to each payment of Compensation payable to a Participant, and the
Committee is empowered to group the various types of Compensation together for
purposes of effecting the election to defer. By way of example, the Committee
may apply the election to defer “salary” to salary, commissions, and any other
regularly occurring form of compensation or the Committee may apply the election
to defer “bonus” to annual bonuses, short-term bonuses, long-term bonus
arrangements, and other forms of incentive-based compensation. The Deferral
Commitment shall specify the Account or Accounts to which the Compensation
deferred shall be credited. Such designation shall be made in the form of a
whole percentage, a whole percentage in excess of a stated dollar amount (for
bonus Compensation only), or an exact stated dollar amount. A Deferral
Commitment with respect to any bonus or incentive compensation which is
determined by the Committee to be Performance-Based Compensation shall be made
as provided by the Committee, but no later than six (6) months prior to the end
of such performance period. Any Deferral Commitment shall be made in a form and
at a time deemed acceptable to the Committee and will become irrevocable at such
time as specified by the Committee.
2.10 Deferral Period. “Deferral Period” generally means each calendar year,
commencing January 1, 2012, except that if a Participant first becomes eligible
on or after the beginning of a calendar year, in accordance with Section 3.1(c),
the initial Deferral Period shall be the date the Participant’s first Deferral
Commitment becomes irrevocable through and including December 31 of that
calendar year, unless determined otherwise by the Committee.
2.11 Determination Date. “Determination Date” means each business day.
2.12 Disability. “Disability” means a physical or mental condition whereby the
Participant: (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Participant’s employer.
2.13 Distribution Election. “Distribution Election” means the form prescribed by
the Committee and completed by the Participant, indicating the chosen form of
payment for benefits payable from each Account under this Plan, as elected by
the Participant.
2.14 Discretionary Contribution. “Discretionary Contribution” means the Company
contribution credited to a Participant’s Account(s) under Section 4.5, below.
2.15 Financial Hardship. “Financial Hardship” means a severe financial hardship
to the Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Section 152(a) of the Code)
of the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.

 

3



--------------------------------------------------------------------------------



 



2.16 401(k) Plan. “401(k) Plan” means the “Viasystems Retirement Savings Plan,”
or any other successor defined contribution plan maintained by the Company that
qualifies under Section 401(a) of the Code and satisfies the requirements of
Section 401(k) of the Code.
2.17 Initial Account Balance. “Initial Account Balance” shall mean, with respect
to an individual Participant in the Plan, the amount initially credited as of
the Effective Date to a Participant’s Account(s) as determined by the Committee,
in its sole discretion. The Initial Account Balances shall be subject to the
terms and conditions of this Plan as well as any special terms and conditions
the Committee may determine to be appropriate. Any Participant with an Initial
Account Balance shall have no right to demand distribution of such amounts other
than as provided for herein. The Initial Account Balance shall be communicated
to each Participant as of the Effective Date of this Plan.
2.18 Interest. “Interest” means the amount credited to or charged against a
Participant’s Account(s) on each Determination Date, which shall be based on the
Valuation Funds chosen by the Participant as provided in Section 2.28, below,
and in a manner consistent with Section 4.3, below. Such credits or charges to a
Participant’s Account may be either positive or negative to reflect the increase
or decrease in value of the Account in accordance with the provisions of this
Plan.
2.19 Matching Contribution. “Matching Contribution” means the Company
contribution credited to a Participant’s Account(s) under Section 4.4, below, as
determined by the Committee in its sole discretion.
2.20 Participant. “Participant” means any individual who is eligible, pursuant
to Section 3.1, below, to participate in this Plan, and who either, has elected
to defer Compensation under this Plan in accordance with Article 3, below, or
who has made a timely election to participate and is determined by the Committee
in their sole discretion as being eligible to receive a Matching or
Discretionary Contribution subject to the terms and conditions of this Plan.
Such individual shall remain a Participant in this Plan for the period of
deferral, or credit, and until such time as all benefits payable under this Plan
have been paid in accordance with the provisions hereof.
2.21 Performance-Based Compensation. “Performance-Based Compensation” means the
portion of Compensation determined by the Committee to satisfy the requirements
set forth in Treas. Reg.§1.409A-1(e), and such Performance-Based Compensation
may be determined on a fiscal- or calendar-year basis.
2.22 Plan. “Plan” means this 401(k) Savings Restoration Plan as amended from
time to time.
2.23 Plan Year. “Plan Year” shall mean January 1 to December 31; provided,
however, that initial Plan Year shall be the period from the Effective Date to
December 31, 2011.
2.24 Profit Sharing Contribution. “Profit Sharing Contribution” means the
Company contribution credited to a Participant’s Account(s) under Section 4.5,
below, as determined by the Committee in its sole discretion.
2.25 Retirement. “Retirement” means the termination of a Participant’s
employment with the Company, for reasons other than death or Disability, on or
after attainment of age sixty-five (65).

 

4



--------------------------------------------------------------------------------



 



2.26 Specified Employee. “Specified Employee” means any Participant who is
determined by the Committee to be a “specified employee” under the provisions of
Treas. Reg. §1.409A-1(i) and other applicable guidance, provided that the
Company (or a member of the same group of controlled entities as the Company) is
publicly traded on an established stock exchange.
2.27 Termination. “Termination,” “terminates employment” or any other similar
such phrase means a Participant’s “separation from service” with the Company,
for any reason, within the meaning of Section 409A of the Code, Treas. Reg.
§1.409A-1(h) and other applicable guidance.
2.28 Valuation Funds. “Valuation Funds” means one or more of the independently
established funds or indices that are identified and listed by the Committee.
These Valuation Funds are identical with the investment options available under
the 401(k) Plan and will be used, under this Plan, solely to calculate the
Interest that is credited to each Participant’s Account(s) in accordance with
Article 4, below, and does not represent, nor should it be interpreted to convey
any beneficial interest on the part of the Participant in any asset or other
property of the Company or the 401(k) Plan. The determination of the increase or
decrease in the performance of each Valuation Fund shall be made by the
Committee in its reasonable discretion. The Committee shall select the various
Valuation Funds available to the Participants with respect to this Plan and
shall set forth a list of these Valuation Funds attached hereto as Exhibit A,
which may be amended from time to time in the discretion of the Committee.
Article 3. Eligibility, Participation, and Deferral Elections
3.1 Eligibility and Participation.

  (a)   Eligibility. Eligibility to participate in the Plan shall be limited to
those select key employees of Company with both (i) the title of Vice President
or above, and (ii) target Compensation in excess of the limit specified in
Section 401(a)(17) of the Code for the applicable Plan Year, and who are
designated by the Committee from time to time, and approved by the Compensation
Committee of the Board.

  (b)   Participation. An individual’s participation in the Plan shall be
effective upon the individual’s timely election to participate in the Plan,
after first becoming eligible to participate, and the earlier of (i) a
contribution under this Plan being made on behalf of the Participant by the
Company, or (ii) the completion and submission of a Deferral Commitment, a
Distribution Election, an Allocation Form, and a Distribution Election to the
Committee, at such times and in such forms as determined by the Committee.

  (c)   First-Year Participation. When an individual first becomes eligible to
participate in this Plan, and is not a participant in another plan sponsored by
the Company which is considered to be of a similar type as defined in Treas.
Reg. §1.409A-1(c)(2)(i)(A) or (B), or as otherwise provided by the Code, a
Participant may make a Deferral Commitment within thirty (30) days after of the
individual first becoming eligible to participate. Such Deferral Commitment will
be effective only with regard to Compensation earned and paid with respect to
services performed following the date the Deferral Commitment becomes
irrevocable.

 

5



--------------------------------------------------------------------------------



 



3.2 Form of Deferral Commitment. A Participant may elect to make a Deferral
Commitment at such other time and in such form as determined by the Committee,
but in no event later than the date on which the election is required to become
irrevocable as set forth in this Article or otherwise required by Section 409A
of the Code and applicable guidance. The Deferral Commitment shall specify the
following:

  (a)   Timing of Deferral Election. The Participant shall make an election to
defer Compensation by filing a Deferral Commitment with the Committee, and such
election shall become irrevocable no later than the last day of the calendar
year prior to the Deferral Period, except as provided in Section 3.1(c), above.
In addition, notwithstanding anything to the contrary, a Deferral Commitment
with respect to Performance-Based Compensation may be filed with the Committee
and such election shall become irrevocable no later than six (6) months before
the end of the performance period on which such Performance-Based Compensation
is based, provided such Participant has been continuously employed with the
Company from the later of the beginning of the performance period or the date on
which the performance criteria for such Performance-Based Compensation was
established through the date the Deferral Commitment becomes irrevocable.

  (b)   Deferral Amounts; Accounts. A Deferral Commitment shall be made with
respect to each payment and/or type of Compensation payable by the Company to a
Participant during the Deferral Period, and shall designate the portion of each
deferral that shall be allocated among the various Accounts. In addition, no
amounts shall be deferred into an In-Service Account during a Deferral Period
when amounts are scheduled to be paid from such Account and until such time as
that entire Account Balance has been completely distributed. Notwithstanding
anything to the contrary, for purposes of this Plan only, base salary
attributable to the final pay period of any calendar year shall be deemed to be
earned in the subsequent calendar year, provided the amounts are in fact paid
(or payable) in the subsequent calendar year under the Company’s normal
compensation practices. The Participant shall set forth the amount to be
deferred in the manner provided by the Committee.

  (c)   Allocation to Valuation Funds. The Participant shall specify in a
separate form (known as the “Allocation Form”) filed with the Committee, the
Participant’s initial allocation of the amounts deferred into each Account among
the various available Valuation Funds.

  (d)   Maximum Deferral. The maximum amount of salary that may be deferred
shall be fifty percent (50%) and the maximum amount of bonus or incentive
compensation that may be deferred shall be eighty-five percent (85%).

3.3 Period of Commitment. Any Deferral Commitment made by a Participant with
respect to Compensation shall remain in effect for the next succeeding Deferral
Period, and shall remain in effect for all future Deferral Periods unless
revoked or amended in writing by the Participant and delivered to the Committee
prior to the time specified by the Committee, but in no event later than the
date on which the election is required to become irrevocable as set forth in
this Article or otherwise required by Section 409A of the Code and applicable
guidance, except that if a Participant suffers a Disability or terminates
employment with Company prior to the end of the Deferral Period, or has a change
in status as provided under Section 3.5 below, the Deferral Commitment shall end
as of the last day of such Deferral Period.
3.4 Irrevocability of Deferral Commitment. Except as provided in Section 3.3,
above, a Deferral Commitment shall become irrevocable by the Participant as of
the last day on which an election may be made under the terms of this Plan for
the type of pay to be deferred.

 

6



--------------------------------------------------------------------------------



 



3.5 Change in Status. If, during a Deferral Period, the Committee provides
notice to a Participant that the Participant’s employment performance is no
longer at a level that warrants reward through participation in this Plan, but
does not terminate the Participant’s employment with Company, the Participant’s
existing Deferral Commitment shall terminate at the end of such Deferral Period
in which notice is given, and no new Deferral Commitment may be made by such
Participant after notice of such determination is given by the Committee, unless
the Participant later satisfies the requirements of Section 3.1.
3.6 Defaults in Event of Incomplete or Inaccurate Deferral Documentation. In the
event that a Participant submits a Deferral Commitment, Allocation Form, or
Distribution Election to the Committee that, in the sole discretion of the
Committee, is determined to be missing, incomplete, or inaccurate, the Committee
shall be authorized to treat such form as if the following elections had been
made by the Participant, and such information shall be communicated to the
Participant:

  (a)   If no Account is listed, treat as if the Retirement Account was elected;

  (b)   If Accounts listed equal less than one hundred percent (100%), treat as
if the balance was deferred into Retirement Account;

  (c)   If Accounts listed equal more than one hundred percent (100%),
proportionately reduce each Account to equal one hundred percent (100%);

  (d)   If In-Service Account is listed, but no deferrals can be made into that
Account due to the fact that benefits are scheduled to be paid or are being paid
from that In-Service Account, then the amounts elected to be deferred shall be
credited to another In-Service Account, if such other In-Service Account is
available for deferral, and if not, then to the Retirement Account during such
period of payment, after which time the balance of the amounts elected to be
deferred shall be credited to a subsequent In-Service Account with a
distribution date as elected or as provided in sub-section (i), below;

  (e)   If no Valuation Fund is selected, treat as if the Money Market Fund was
elected;

  (f)   If Valuation Fund(s) selected equal less than one hundred percent
(100%), treat as if the Money Market Fund was elected for remaining balance;

  (g)   If Valuation Fund(s) selected equal more than one hundred percent
(100%), proportionately reduce each Valuation Fund to equal one hundred percent
(100%);

  (h)   If no Distribution Election is chosen, treat as if lump sum was elected
for In-Service Account, Retirement Account, and/or Company Contribution Account;
and

  (i)   If no time of payment is chosen for In-Service Account, treat as if the
earliest possible date available under the provisions of Section 5.3, below was
elected.

Article 4. Deferred Compensation Account
4.1. Accounts. The Compensation deferred by a Participant under the Plan, any
Matching or Discretionary Contributions and Interest shall be credited to the
Participant’s Account(s) as selected by the Participant, or as otherwise
provided in this Article. Separate accounts may be maintained on the books of
the Company to reflect the different Accounts chosen by the Participant, and the
Participant shall designate the portion of each deferral that will be credited
to each Account as set forth in Section 3.2(a), above. These Accounts shall be
used solely to calculate the amount payable to each Participant under this Plan
and shall not constitute a separate fund of assets.

 

7



--------------------------------------------------------------------------------



 



4.2. Timing of Credits; Withholding. The Initial Account Balance shall be
credited to the Participant’s Account(s) as of July 1, 2011. A Participant’s
deferred Compensation shall be credited to each Account designated by the
Participant as soon as practical after the date the Compensation deferred would
have otherwise been payable to the Participant. Any Matching and Discretionary
Contributions shall be credited to the appropriate Account(s) as provided by the
Committee. Any withholding of taxes or other amounts with respect to deferred
Compensation under this Plan that is required by local, state, or federal law
shall be withheld from the Participant’s corresponding nondeferred portion of
the Compensation to the maximum extent possible, and any remaining amount shall
reduce the amount credited to the Participant’s Account in a manner specified by
the Committee. Any witholding of taxes or other amounts with respect to other
amounts credited under this Plan that is required by local, state, or federal
law shall reduce the amount credited to the Participant’s Account in a manner
specified by the Committee. Any reduction in the amount credited to the
Participant’s Account under this Section 4.2 shall be done in accordance with
the regulations under Section 409A of the Code so as not to cause a prohibited
acceleration as defined under Section 409A of the Code and applicable guidance.
4.3. Valuation Funds. A Participant shall designate, at a time and in a manner
acceptable to the Committee, one or more Valuation Funds for each Account for
the sole purpose of determining the amount of Interest to be credited or debited
to such Account. Such election shall designate the portion of each deferral of
Compensation made into each Account that shall be allocated among the available
Valuation Fund(s), and such election shall apply to each succeeding deferral of
Compensation until such time as the Participant shall file a new election with
the Committee. Upon notice to the Committee, Participants shall also be
permitted to reallocate the balance in each Valuation Fund among the other
available Valuation Funds, as determined by the Committee. The manner in which
such elections shall be made and the frequency with which such elections may be
changed and the manner in which such elections shall become effective shall be
determined in accordance with the procedures to be adopted by the Committee or
its delegates from time to time.
4.4. Matching Contributions. As of each July 1 and each December 31, the Company
shall make a Matching Contribution to the Retirement Account of any Participant
designated by the Committee, equal to three percent (3%) of such Participant’s
Compensation during the preceding six (6) months in excess of the limit
specified in Section 401(a)(17) of the Code in effect for the applicable Plan
Year. The Matching Contributions shall be credited to the Retirement Account as
soon as practical after the end of the applicable six (6) month period, but in
no event later than thirty (30) days after the close of the applicable Plan
Year. The contribution that comprises the Initial Account Balance shall be made
in lieu of a Matching Contribution for the Effective Date of the Plan.
4.5. Profit Sharing Contributions. In its sole discretion, the Company may make
a Profit Contributions to a Participant’s Account with respect to a Plan Year
for which a similar contribution is made under the Company’s tax-qualified
savings plan. Profit Sharing Contributions shall be credited at such times and
in such amounts as recommended by the Committee and approved by the Compensation
Committee of the Board, or the Board in its sole discretion. Unless the
Committee specifies otherwise, such Profit Sharing Contributions shall be
allocated to the Company Contribution Account.
4.6. Determination of Accounts. Each Participant’s Account as of each
Determination Date shall consist of the balance of the Account as of the
immediately preceding Determination Date, adjusted as follows:

  (a)   New Deferrals. Each Account shall be increased by any deferred
Compensation credited since such prior Determination Date in the proportion
chosen by the Participant, except that no amount of new deferrals shall be
credited to an In-Service Account at the same time that a distribution is to be
made from that Account.

  (b)   Company Contributions. Each Account shall be increased by any
Discretionary and/or Matching Contributions credited since such prior
Determination Date as set forth in Sections 4.4 and 4.5 above, or as otherwise
directed by the Committee.

 

8



--------------------------------------------------------------------------------



 



  (c)   Distributions. Each Account shall be reduced by the amount of each
benefit payment made from that Account since the prior Determination Date.
Distributions shall be deemed to have been made proportionally from each of the
Valuation Funds maintained within such Account based on the proportion that such
Valuation Fund bears to the sum of all Valuation Funds maintained within such
Account for that Participant as of the Determination Date immediately preceding
the date of payment.

  (d)   Interest. Each Account shall be increased or decreased by the Interest
credited to such Account since such prior Determination Date, as though the
balance of that Account as of the beginning of the current month had been
invested in the applicable Valuation Funds chosen by the Participant.

4.7. Vesting of Accounts. Each Participant shall be vested in the amounts
credited to such Participant’s Account and Interest thereon as follows:

  (a)   Amounts Deferred. A Participant shall be one hundred percent (100%)
vested at all times in the amount of Compensation elected to be deferred under
this Plan, including any Interest thereon.

  (b)   Matching Contributions. A Participant shall be vested at all times in
the amount of Matching Contributions credited under this Plan, including any
Interest thereon, at the same rate and at the same time as the Participant’s
contributions would vest if contributed to the Company’s tax-qualified savings
plan.

  (c)   Profit Sharing Contributions. A Participant shall be vested at all times
in the amount of the Profit Sharing Contributions credited under this Plan, if
any, including any Interest thereon, at the same rate and at the same time as
the Participant’s similar contributions vest pursuant to the tax-qualified
savings plan.

4.8. Statement of Accounts. To the extent that the Company does not arrange for
Account balances to be accessible online by the Participant, the Committee shall
provide to each Participant a statement showing the balances in the
Participant’s Account no less frequently than annually.

 

9



--------------------------------------------------------------------------------



 



Article 5. Plan Benefits
5.1 Company Contribution Account. The vested portion of a Participant’s Company
Contribution Account shall be distributed to the Participant upon the
termination of employment with the Company.

  (a)   Timing of Payment. Subject to Section 5.7, benefits payable from the
Company Contribution Account shall commence the later of January 15 of the
calendar year next following the calendar year in which termination of
employment occurs and six (6) months following the Participant’s termination.

  (b)   Form of Payment. The form of benefit payment shall be that form selected
by the Participant in the first Distribution Election coincident with the
initial crediting of amounts into the Company Contribution Account, and as
permitted pursuant to Section 5.8 below, except that if the Participant
terminates employment prior to Retirement, in which event, the Company
Contribution Account shall be paid in the form of a lump-sum payment. If the
Form of Payment selected provides for subsequent payments, subsequent payments
shall be made annually commencing on January 15 next following the initial
payment.

  (c)   Section 409A Compliance. Notwithstanding anything to the contrary, the
actual date of a payment may precede or follow the designated payment date
described above in order for the Company to administer the payments in
conjunction with its payroll practices provided that the actual date of payment
is treated as made upon the designated payment date under Section 409A of the
Code, Treas. Reg. §1.409A-3(d).

5.2 Retirement Account. The vested portion of a Participant’s Retirement Account
shall be distributed to the Participant upon the termination of employment with
the Company.

  (a)   Timing of Payment. Subject to Section 5.7, benefits payable from the
Retirement Account shall commence the later of January 15 of the calendar year
next following the calendar year in which termination of employment occurs and
six (6) months following the Participant’s termination.

  (b)   Form of Payment. The form of benefit payment shall be that form selected
by the Participant in the first Deferral Commitment which designated a portion
of the Compensation deferred be allocated to the Retirement Account, and as
permitted pursuant to Section 5.8 below, except that if the Participant
terminates employment prior to Retirement, in which event, the Retirement
Account shall be paid in the form of a lump-sum payment. If the Form of Payment
selected provides for subsequent payments, subsequent payments shall be made on
or about the anniversary of the initial payment.

  (c)   Section 409A Compliance. Notwithstanding anything to the contrary, the
actual date of a payment may precede or follow the designated payment date
described above in order for the Company to administer the payments in
conjunction with its payroll practices provided that the actual date of payment
is treated as made upon the designated payment date under Section 409A of the
Code, Treas. Reg. §1.409A-3(d).

 

10



--------------------------------------------------------------------------------



 



5.3 In-Service Account. The vested portion of a Participant’s In-Service Account
shall generally be distributed to the Participant upon the date specified by the
Participant.

  (a)   Timing of Payment. Subject to Section 5.7, benefits payable from the
In-Service Account shall commence on or about January 15 of the year specified
in the first Deferral Commitment which designated a portion of the Compensation
deferred be allocated to the In-Service Account. In no event shall the date
selected be earlier than the first day of the third calendar year following the
initial filing of the Deferral Commitment with respect to that In-Service
Account. In the event that the Participant terminates employment with the
Company prior to the date so specified, the benefits under this section shall
commence the later of January 15 of the calendar year next following the
calendar year in which termination of employment occurs and six (6) months
following the Participant’s termination.

  (b)   Form of Payment. The form of benefit payment from the In-Service Account
shall be that form selected by the Participant pursuant to Section 5.8, below,
except that if the Participant terminates employment with the Company prior to
the date so specified, then the In-Service Account shall be paid in a lump-sum
payment. If the Form of Payment selected provides for subsequent payments,
subsequent payments shall be made annually commencing on January 15 next
following the initial payment.

  (c)   Change of Time and/or Form of Payment. The Participant may subsequently
amend the form of payment or the intended date of payment to a date later than
that date of payment in force immediately prior to the filing of such request,
by filing such amendment with the Committee no later than twelve (12) months
prior to the current date of payment. The Participant may file this amendment,
provided that each amendment must provide for a payout as otherwise permitted
under this paragraph at a date no earlier than five (5) years after the date of
payment in force immediately prior to the filing of such request, and the
amendment may not take effect for twelve (12) months after the request is made.
For purposes of this Article, a payment of amounts under this Plan, including
the payment of annual installments over a number of years, shall be treated as a
single payment, as provided in Treas. Reg. §1-409A-2(b)(2)(iii).

  (d)   Section 409A Compliance. Notwithstanding anything to the contrary, the
actual date of a payment may precede or follow the designated payment date
described above in order for the Company to administer the payments in
conjunction with its payroll practices provided that the actual date of payment
is treated as made upon the designated payment date under Section 409A of the
Code, Treas. Reg. §1.409A-3(d).

5.4 Death Benefit. Upon the death of a Participant prior to the commencement of
benefits under this Plan from any particular Account, Company shall pay to the
Participant’s Beneficiary an amount equal to the vested Account balance in that
Account in the form of a lump-sum payment as soon as administratively possible.
In the event of the death of the Participant after the commencement of benefits
under this Plan from any Account, the benefits from that Account(s) shall be
paid to the Participant’s designated Beneficiary from that Account in the form
of a lump-sum payment.
5.5 Hardship Distributions. Upon a finding that a Participant has suffered a
Financial Hardship, the Committee may, in its sole discretion, terminate the
existing Deferral Commitment, and/or make distributions from any or all of the
Participant’s Accounts. The amount of such distribution shall be limited to the
amount reasonably necessary to meet the Participant’s needs resulting from the
Financial Hardship plus amounts necessary to pay taxes reasonably anticipated as
a result of the distribution, after taking into account the extent to which such
Financial Hardship is or may be relieved through the reimbursement or
compensation by insurance, or otherwise or by liquidation of the Participant’s
assets (to the extent that liquidation of such assets would not itself cause
severe financial hardship). The amount of such distribution will not exceed the
Participant’s vested Account balances. If payment is made due to Financial
Hardship, the Participant’s deferrals under this Plan shall cease for the period
of the Financial Hardship and for twelve (12) months thereafter. If the
Participant is again eligible to participate, any resumption of the
Participant’s deferrals under the Plan after such twelve (12) month period shall
be made only at the election of the Participant in accordance with Article 3
herein. Any distribution made pursuant to this section shall be as permitted by
Section 409A of the Code.

 

11



--------------------------------------------------------------------------------



 



5.6 Disability Distributions. Upon a finding that a Participant has suffered a
Disability, the Committee shall make a distribution of all of the Participant’s
Accounts. The amount of such distribution shall be made in the form of a lump
sum and shall commence as soon as administratively practical after the
determination of such Disability. Any distribution made pursuant to this section
shall be as permitted by Section 409A of the Code.
5.7 Form of Payment. Unless otherwise specified in this Article, the benefits
payable from any Account under this Plan shall be paid in the form of benefit as
provided below, and specified by the Participant in the Distribution Election
applicable to that Account at the time of the initial deferral or credit to that
Account. The permitted forms of benefit payments are:

  (a)   A lump-sum amount which is equal to the vested Account balance; and

  (b)   Annual installments for a period of up to ten (10) years, where the
annual payment shall be equal to the balance of the Account as of the end of the
month immediately prior to the payment, multiplied by a fraction, the numerator
of which is one (1) and the denominator of which commences at the number of
annual payment initially chosen and is reduced by one (1) in each succeeding
year. Interest on the unpaid balance shall be based on the most recent
allocation among the available Valuation Funds chosen by the Participant, made
in accordance with Section 4.3, above.

Any amount credited to an Account (and related earnings thereon) that is not
subject to a Participant's Distribution Election shall be paid in the form of a
lump-sum payment.
5.8 Small Account. If the Participant’s vested, unpaid Company Contribution
Account balance as of the time the payments are to commence from the Company
Contribution Account is less than fifty thousand dollars ($50,000), the
remaining unpaid, vested Company Contribution Account shall be paid in a lump
sum, notwithstanding any election by the Participant to the contrary; if the
Participant’s vested, unpaid Retirement Account balance as of the time the
payments are to commence from the Retirement Account is less than fifty thousand
dollars ($50,000), the remaining unpaid, vested Retirement Account shall be paid
in a lump sum, notwithstanding any election by the Participant to the contrary;
and, if the Participant’s vested, unpaid In-Service Account balance as of the
time the payments are to commence from such In-Service Account is less than
twenty-five thousand dollars ($25,000), the remaining unpaid, vested In-Service
Account shall be paid in a lump sum, notwithstanding any election by the
Participant to the contrary.
5.9 Withholding; Payroll Taxes. Company shall withhold from any payment made
pursuant to this Plan any taxes required to be withheld from such payments under
local, state, or federal law. A Beneficiary, however, may elect not to have
withholding of federal income tax pursuant to Section 3405(a)(2) of the Code, or
any successor provision thereto.
5.10 Payments in Connection with a Domestic Relations Order. Notwithstanding
anything to the contrary, the Company may make distributions to someone other
than the Participant if such payment is necessary to comply with a domestic
relations order, as defined in Section 414(p)(1)(B) of the Code, involving the
Participant. Where the domestic relations order permits discretion on the part
of the non-Participant spouse and such discretion has not been exercised by the
first anniversary of the effective date of the order, the Company shall
distribute to the non-Participant spouse the entire amount subject to the order
as soon as practical following such first anniversary.

 

12



--------------------------------------------------------------------------------



 



5.11 Payment to Guardian. If a Plan benefit is payable to a minor or a person
declared incompetent or to a person incapable of handling the disposition of the
property, the Committee may direct payment to the guardian, legal
representative, or person having the care and custody of such minor,
incompetent, or person. The Committee may require proof of incompetency,
minority, incapacity, or guardianship as it may deem appropriate prior to
distribution. Such distribution shall completely discharge the Committee and
Company from all liability with respect to such benefit.
5.12 Effect of Payment. The full payment of the applicable benefit under this
Article 5 shall completely discharge all obligations on the part of the Company
to the Participant (and the Participant’s Beneficiary) with respect to the
operation of this Plan, and the Participant’s (and Participant’s Beneficiary’s)
rights under this Plan shall terminate.
Article 6. Beneficiary Designation
6.1 Beneficiary Designation. Each Participant shall have the right, at any time,
to designate one (1) or more persons or entity as Beneficiary (both primary as
well as secondary) to whom benefits under this Plan shall be paid in the event
of Participant’s death prior to complete distribution of the Participant’s
vested Account balance. Each Beneficiary designation shall be in a written form
prescribed by the Committee and shall be effective only when filed with the
Committee during the Participant’s lifetime.
6.2 Changing Beneficiary. Any Beneficiary designation may be changed by a
Participant without the consent of the previously named Beneficiary by the
filing of a new Beneficiary designation with the Committee.
a) No Beneficiary Designation. If any Participant fails to designate a
Beneficiary in the manner provided above, if the designation is void, or if the
Beneficiary designated by a deceased Participant dies before the Participant or
before complete distribution of the Participant’s benefits, the Participant’s
Beneficiary shall be the Participant’s estate.
6.3 Effect of Payment. Payment to the Beneficiary shall completely discharge the
Company’s obligations under this Plan.
Article 7. Administration
7.1 Committee; Duties. This Plan shall be administered by the Committee, which
shall consist of those individuals named by the Board, except in the event of a
Change in Control as provided in Section 7.6 below. The Committee shall have the
authority to make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of the Plan and decide or resolve any and all
questions, including interpretations of the Plan, as they may arise in such
administration. A majority vote of the Committee members shall control any
decision. Members of the Committee may be Participants under this Plan.
7.2 Compliance with Section 409A of the Code. It is intended that the Plan
comply with the provisions of Section 409A of the Code, so as to prevent the
inclusion in gross income of any amounts deferred hereunder in a taxable year
that is prior to the taxable year or years in which such amounts would otherwise
actually be paid or made available to Participants or Beneficiaries. This Plan
shall be construed, administered, and governed in a manner that effects such
intent, and the Committee shall not take any action that would be inconsistent
with such intent. Although the Committee shall use its best efforts to avoid the
imposition of taxation, interest, and penalties under Section 409A of the Code,
the tax treatment of deferrals under this Plan is not warranted or guaranteed.
Neither the Company, the Board, any director, officer, employee, and advisor,
nor the Committee (nor its designee) shall be held liable for any taxes,
interest, penalties, or other monetary amounts owed by any Participant,
Beneficiary, or other taxpayer as a result of the Plan. For purposes of the
Plan, the phrase “permitted by Section 409A of the Code,” or words or phrases of
similar import, shall mean that the event or circumstance shall only be
permitted to the extent it would not cause an amount deferred or payable under
the Plan to be includible in the gross income of a Participant or Beneficiary
under Section 409A(a)(1) of the Code.

 

13



--------------------------------------------------------------------------------



 



7.3 Agents. The Committee may, from time to time, employ agents and delegate to
them such administrative duties as it sees fit, and may from time to time
consult with counsel who may be counsel to the Company.
7.4 Binding Effect of Decisions. The decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation, and application of the Plan and the rules and regulations
promulgated hereunder shall be final, conclusive, and binding upon all persons
having any interest in the Plan.
7.5 Indemnity of Committee. The Company shall indemnify and hold harmless the
members of the Committee against any and all claims, loss, damage, expense, or
liability arising from any action or failure to act with respect to this Plan on
account of such member’s service on the Committee, except in the case of gross
negligence or willful misconduct.
7.6 Election of Committee After Change in Control. After a Change in Control,
vacancies on the Committee shall be filled by majority vote of the remaining
Committee members and Committee members may be removed only by such a vote. If
no Committee members remain, a new Committee shall be elected by majority vote
of the Participants in the Plan immediately preceding such Change in Control.
After a Change in Control, no amendment shall be made to Article 7 or other Plan
provisions regarding Committee authority with respect to the Plan without prior
approval by the Committee.
Article 8. Claims Procedure
8.1 Claim. Any person or entity claiming a benefit, requesting an interpretation
or ruling under the Plan (hereinafter referred to as “Claimant”), or requesting
information under the Plan shall present the request in writing to the
Committee, which shall respond in writing as soon as practical, but in no event
later than ninety (90) days after receiving the initial claim (or no later than
forty-five (45) days after receiving the initial claim regarding a Disability
under this Plan).
8.2 Denial of Claim. If the claim or request is denied, the written notice of
denial shall state:

  (a)   The reasons for denial, with specific reference to the Plan provisions
on which the denial is based;

  (b)   A description of any additional material or information required and an
explanation of why it is necessary, in which event the time frames listed in
section 8.1 shall be one hundred eighty (180) and seventy-five (75) days from
the date of the initial claim respectively; and

  (c)   An explanation of the Plan’s claim review procedure.

8.3 Review of Claim. Any Claimant whose claim or request is denied or who has
not received a response within ninety (90) days (or forty-five (45) days in the
event of a claim regarding a Disability) may request a review by notice given in
writing to the Committee. Such request must be made within sixty (60) days (or
one hundred eighty (180) days in the event of a claim regarding a Disability)
after receipt by the Claimant of the written notice of denial, or in the event
Claimant has not received a response ninety (90) days (or forty-five (45) days
in the event of a claim regarding a Disability) after receipt by the Committee
of Claimant’s claim or request. The claim or request shall be reviewed by the
Committee which may, but shall not be required to, grant the Claimant a hearing.
On review, the Claimant may have representation, examine pertinent documents,
and submit issues and comments in writing.

 

14



--------------------------------------------------------------------------------



 



8.4 Final Decision. The decision on review shall normally be made within sixty
(60) days (or forty-five (45) days in the event of a claim regarding a
Disability) after the Committee’s receipt of the Claimant’s claim or request. If
an extension of time is required for a hearing or other special circumstances,
the Claimant shall be notified and the time limit shall be one hundred twenty
(120) days (or ninety (90) days in the event of a claim regarding a Disability).
The decision shall be in writing and shall state the reasons and the relevant
Plan provisions. All decisions on review shall be final and bind all parties
concerned.
Article 9. Amendment and Termination of Plan
9.1 Amendment. The Board may at any time amend the Plan by written instrument,
notice of which is given to all Participants and to any Beneficiary receiving
installment payments, except that no amendment shall reduce the amount vested or
accrued in any Account as of the date the amendment is adopted. In addition, any
amendment which adds a distribution event to the Plan shall not be effective
with respect to Accounts already established as of the time of such amendment.
9.2 Company’s Right to Terminate. The Board may, in its sole discretion,
terminate and liquidate the entire Plan, or a portion of the Plan that is
identified as an elective account balance plan as defined in Treas. Reg.
§1.409A-1(c)(2)(i)(A), or as a nonelective account balance plan as defined in
Treas. Reg. §1.409A-1(c)(2)(i)(B), and require distribution of all benefits due
under the Plan or portion thereof, provided that such action complies with the
requirement of Treas. Reg. §1.409A-3(j)(4)(ix). If the Board terminates the Plan
under this Section 9.2, any affected account shall become one hundred percent
(100%) vested.
Article 10. Miscellaneous
10.1 Trust Fund. Company shall be responsible for the payment of all benefits
provided under the Plan. At its discretion, Company may establish one (1) or
more trusts, with such trustees as the Board may approve, for the purpose of
assisting in the payment of such benefits. The assets of any such trust shall be
held for payment of all Company’s general creditors in the event of insolvency.
To the extent any benefits provided under the Plan are paid from any such trust,
Company shall have no further obligation to pay them. If not paid from the
trust, such benefits shall remain the obligation of Company.
10.2 Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be unassignable and non-transferable.
No part of the amounts payable shall, prior to actual payment, be subject to
seizure or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Participant or any other person, nor be
transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.
10.3 Not a Contract of Employment. This Plan shall not constitute a contract of
employment between the Company and the Participant. Nothing in this Plan shall
give a Participant the right to be retained in the service of the Company or to
interfere with the right of the Company to discipline or discharge a Participant
at any time.
10.4 Protective Provisions. A Participant will cooperate with the Company by
furnishing any and all information requested by the Company, in order to
facilitate the payment of benefits hereunder, and by taking such physical
examinations as the Company may deem necessary and taking such other action as
may be requested by Company.

 

15



--------------------------------------------------------------------------------



 



10.5 Governing Law. The provisions of this Plan shall be construed and
interpreted according to the laws of the State of Missouri, except as preempted
by federal law.
10.6 Validity. If any provision of this Plan shall be held illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
and invalid provision had never been inserted herein.
10.7 Notice. Any notice required or permitted under the Plan shall be sufficient
if in writing and hand delivered or sent by registered or certified mail. Such
notice shall be deemed given as of the date of delivery or, if delivery is made
by mail, as of the date shown on the postmark on the receipt for registration or
certification. Mailed notice to the Committee shall be directed to the Company’s
address. Mailed notice to a Participant or Beneficiary shall be directed to the
individual’s last known address in the Company’s records.
10.8 Successors. The provisions of this Plan shall bind and inure to the benefit
of the Company and its successors and assigns. The term successors as used
herein shall include any corporate or other business entity which shall, whether
by merger, consolidation, purchase, or otherwise acquire all or substantially
all of the business and assets of the Company, and successors of any such
corporation or other business entity.

                  Viasystems Group, Inc.    
 
           
 
  By:   /s/ Bailey C. Hurley, Vice President Human Resources
 
   
 
                Dated: July 20, 2011    

 

16



--------------------------------------------------------------------------------



 



Exhibit A
Valuation Funds

401(k) Plan Investment Options

     
Oppenheimer Developing Markets Fund
  ODVYX
PIMCO Total Return Fund
  PTTRX
Prudential High Yield Fund
  PHYZX
Prudential Jennison Mid Cap Growth fund
  PEGZX
Prudential Jennison Natural Resources Fund
  PNRZX
Prudential Total Return Bond Fund
  PDBZX
ML Retirement Reserves
  MLIKX
Sentinel Small Company Fund
  SIGWX
T Rowe Price Equity Income Fund
  PRFDX
Vanguard Intermediate Term Bond Index Fund
  VBIIX
Wells Fargo Advantage Precious Metals Fund
  EKWYX
American Funds EuroPacific Growth Fund
  REREX
American Funds Growth Fund of America
  RGAEX
American New Perspective Fund
  RNPEX
BlackRock Global Allocation Fund
  MALOX
BlackRock Latin America Fund
  MALTX
ING Real Estate Fund
  CRARX
JPMorgan Mid Cap Value Fund
  FLMVX
JPMorgan Small Cap Value Fund
  PSOAX
BlackRock S&P 500 Index CI I
  MASRX
MFS Massachusetts Investors Trust Fund
  MITDX
Oakmark International Fund
  OAKIX

 

